Citation Nr: 0833328	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-17 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ankle 
disability.

2.  Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from November 1951 to October 
1953.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  Left ankle disability, including arthritis, was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence of record to be related to 
service.  

2.  A right ankle disability has not been shown by competent 
clinical evidence of record.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

2.  Right ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

VA satisfied its duty to notify as to the claims by means of 
letters to the appellant dated in May 2005 and in March 2006.  
These letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Additionally, the March 2006 letter 
informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because VCAA notice in this case was accomplished 
prior to the initial AOJ adjudication denying the claims, the 
timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  

In this case, a chronic right ankle disability has not been 
demonstrated by the competent clinical evidence of record.  
While the record clearly reflects that the veteran currently 
has a left ankle disability, as will be discussed below, the 
service medical records are negative for any established 
event, injury, or disease involving the left ankle in 
service.  Under these circumstances, there is no duty on the 
part of the VA to provide a medical examination, because as 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disability in 
question, and further substantiating evidence suggestive of a 
link between his active service and the current disability, 
if shown.  The veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record as a whole, after due notification, advisement, 
and assistance to the veteran under the VCAA, does not 
contain evidence that establishes that the veteran has a left 
or right ankle disability that is related to service or any 
incident therein.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. § 
5103A(d).  In the absence of corroborating evidence 
establishing that the veteran suffered an event, injury or 
disease in service, a current examination and opinion 
regarding direct service connection could do no more than 
speculate that a currently diagnosed left ankle disability 
was related to service based on the veteran's unsubstantiated 
account of service events.  Further, the competent medical 
evidence of record does not reveal a current right ankle 
disability, or even if conceded, there is not competent 
medical evidence relating it to service.  Under these 
circumstances, the Board finds that a VA examination is 
unnecessary.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board also notes that it was indicated in the veteran's 
formal application for VA compensation that he had received 
treatment at a VA Medical Center in Columbia from 1999 to 
2002.  The record does not appear to contain these VA 
records.  The Board finds that a remand for such records is 
unnecessary.  In so finding, the Board notes that record 
already contains many private medical records dated in 1999 
and 2000 documenting complaints, treatment, and surgery 
regarding the veteran's left ankle.  Subsequently dated 
clinical reports of record confirm the absence of current 
right ankle disability to date.  While the Board acknowledges 
the possible existence of VA records, it finds that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria and analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Service connection may be presumed 
for certain chronic diseases which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2007).

1.  Left ankle disability

The veteran contends that service connection is warranted for 
a left ankle disability.  He asserts that he severely 
sprained his ankle in service and has had problems ever 
since.  See VA Form 21-526, Veteran's Application for 
Compensation and/or Pension, received in May 2005.

The Board initially notes that the record contains a report 
of VA outpatient treatment, dated in April 2006, reflecting a 
reported history of complaints of pain in the veteran's 
ankles.  It was noted that the veteran had had an open 
reduction internal fixation (ORIF) regarding his left ankle 
due to military injury.  See also Private medical record by 
D.K., M.D., dated in July 2000 (noting an impression of post-
traumatic arthritis of the left ankle).  An operative report 
of surgical fusion of the left ankle, performed in July 2000, 
is of record.  Therefore, with resolution of any doubt in 
favor of the veteran, the Board finds that the first element 
of a service connection claim, that of a current left ankle 
disability, has been met.  

The Board notes that the veteran's service medical records 
from his period of active service are presumed lost or 
destroyed and are unavailable for review.  See VA Memorandum, 
dated in August 2006 (regarding the unavailability of the 
veteran's service medical records and detailing the efforts 
made to obtain them).  The Board finds that reasonable 
efforts have been made to associate the veteran's active duty 
service medical records with the claims file.  In this 
regard, a response to a request for the veteran's service 
medical records, dated in May 2005, indicates that the record 
requested was fire-related and there were no service medical 
records or Surgeon General's Office (SGO) extracts.  The 
response also noted that if the veteran was treated and the 
necessary information was supplied, another location (noted 
using a code) could be used.  A letter sent to the veteran, 
dated in May 2005, informed the veteran that his military 
records are presumed to have been destroyed by a fire at the 
National Archives and Records Administration in July 1973.  
The letter also enclosed a NA Form 13055 and requested that 
the veteran complete and return this form.  The veteran was 
also requested to send VA any medical reports in his 
possession.  After VA received a completed NA Form 13055, 
signed and dated by the veteran in May 2005, another request 
was made in an effort to obtain the veteran's service medical 
records.  A response, dated in August 2005, indicates that 
the allegation was investigated and it was noted that the 
timeframe need to be narrowed to 3 months or less.  Morning 
reports, submitted by the veteran, are of record and will be 
discussed below.  Additionally, a VA Form 119, Report of 
Contact, dated in August 2006, reflects that the veteran 
stated he did not have any of his records and that the most 
of the people he knew in the service were now dead.  In light 
of the foregoing, the Board finds that further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini, 1 Vet. App. at 
546.  Thus, the appellant has not been prejudiced by this 
decision on the merits.

Due to the unavailability of the veteran's service medical 
records as noted above, the means to demonstrate in-service 
complaints or treatment for a left ankle disability have been 
limited.  However, this fact, in and of itself, does not 
preclude a grant of service connection here.  Indeed, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Alternate sources of evidence may be utilized to establish 
service incurrence.  Moreover, because the veteran's service 
records are presumed to be unavailable, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (stating 
that the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed).

As referenced above, the record contains two morning reports, 
dated December 30, 1952 and January 3, 1953.  Each of these 
morning reports reflect that the veteran was in sick quarters 
and placed on light duty.  However, the morning reports do 
not indicate the reason why the veteran was in sick quarters 
or placed on light duty.  The Board acknowledges that the 
veteran's light duty status is indicative of an injury or 
illness, but it is not sufficient to corroborate the 
veteran's statements that he had a left ankle injury in 
service.  The record does not reflect, nor does the veteran 
claim, his left ankle injury was related to combat with the 
enemy.

After service, the record contains no clinical evidence of 
treatment for a left ankle disability for over 40 years.  In 
this regard, the veteran noted in his VA Form 21-526, 
received in May 2005, that he "failed to seek medical care 
until 1999."  It was also noted that the veteran had his 
shoes modified for over 20 years by a private company and to 
see the attached receipts.  The record contains a receipt 
indicating service provided in February 1996 regarding work 
and walking shoes and another receipt noting various visits 
to a private prosthetics and orthotics company between 
November 1997 and April 2000.  Based on the foregoing, the 
earliest possible date that the veteran sought assistance for 
his left ankle was in 1996, which is still over 40 years from 
his discharge from active duty.  In this regard, the Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As 
such, there is no evidence to support a finding of a chronic 
left ankle disability since service.

Moreover, the Board notes that the record does not contain 
competent medical evidence, VA or private, linking a current 
left ankle disability to service or any incident therein.  
The Board notes private medical records from D.K., M.D., 
dated in August 1999, indicate that the veteran reported a 
positive family history of arthritis and reported that he had 
injured his left ankle playing basketball in 1952.  
Degenerative joint disease of the left ankle was diagnosed.  
The reporting private physician also indicated that the 
veteran had been a mechanic for approximately 42 years, and 
that his joints had been worn down by such.  The Board notes 
that the aforementioned private medical records are based on 
subjective history as reported by the veteran.  Accordingly, 
in the absence of any objective evidence, to include 
competent medical evidence, of record linking the veteran's 
current left ankle disability to service, the Board concludes 
that a current left ankle disability was not incurred in or 
aggravated by service.  Thus, the preponderance of the 
evidence of record is against a grant of service connection 
on a nonpresumptive direct incurrence basis.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis, as a chronic disease, becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  In this 
regard, the first post-service evidence of arthritis of the 
left ankle was noted in a private medical record, dated in 
August 1999, many decades after service.  As such, the Board 
finds that direct service connection on a presumptive basis 
is not warranted.

In conclusion, there is no competent clinical evidence of 
record linking the veteran current left ankle disability 
etiologically to service or any incident therein.  The 
veteran has expressed a belief, throughout the appeal, that 
his left ankle disability is causally related to his military 
service.  The Board notes that the veteran and other persons 
can attest to factual matters of which they had first-hand 
knowledge, e.g., experiencing pain in service and witnessing 
events.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran has not been shown to possess 
the requisite skills, knowledge, or training necessary to be 
capable of making medical conclusions.  Thus, his opinion as 
to the etiology of his left ankle disability does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu, 2 Vet. App. at 494-95.  

In summary, the Board finds that the competent clinical 
evidence of record establishes that a left ankle disability 
was initially clinically demonstrated years after service, 
and has not been shown, by competent medical evidence, to be 
etiologically related to service.  The initial demonstration 
of a left ankle disability decades after service, without a 
competent clinical opinion etiologically linking such 
disability to service, is too remote from service to be 
reasonably related to service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Therefore, service 
connection for a left ankle disability is not warranted.

2.  Right ankle disability

The veteran contends that service connection is warranted for 
a right ankle disability.  The veteran asserts his left ankle 
disability has caused him to favor his right ankle, damaging 
it.  See Notice of Disagreement, received in September 2006.  
The Board notes that the veteran has claimed his right ankle 
disability as secondary to a left ankle disability.  See id.; 
see also VA Form 9, Appeal to Board of Veterans' Appeals, 
received in May 2007 (noting that his left ankle disability 
led to the problems with his right ankle).  

The Board initially notes that the competent medical evidence 
of record does not demonstrate a current right ankle 
disability.  Therefore, in the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board 
finds that service connection for a right ankle disability is 
not warranted on any basis.  In this regard, the Board notes 
that the RO has not adjudicated service connection for a 
right ankle disability as secondary to a service-connected 
disability, nor has such issue been developed for appellate 
consideration by the Board at this time.  However, as there 
has been no demonstration by competent clinical evidence of 
record of a current right ankle disability, a remand based on 
a finding that such issue is inextricably intertwined with 
the issue on appeal would serve no useful purpose.  A remand 
is inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  Briefly, the threshold legal requirements for a 
successful secondary service connection claim are:  (1) 
evidence of a current disability for which secondary service 
connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence 
of a nexus between the two.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  Service connection for a right ankle 
disability as secondary to a service-connected disability is 
warranted where the disability is proximately due to, the 
result of, or aggravated by, a service-connected disease or 
injury.  38 C.F.R. § 3.310.  It is additionally noted that 
the second element of the above outlined legal requirements 
is also not met because a left ankle disability is not 
service-connected, as the above decision denies service 
connection for such disability.  See Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  The record also reflects that the 
veteran does not have any service-connected disability.  
Considering the facts discussed above, an award of service 
connection on a secondary basis may not be justified here.  
Soyini.  

In sum, the evidence fails to demonstrate that the veteran 
has a right ankle disability that is related to service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for left ankle disability 
is denied.

Entitlement to service connection for right ankle disability 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


